DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 25 are entitled to a priority date of March 12, 2020. 


Claim Objections

Claim 15 is objected to because of the following informalities:    

Claim 15 is not grammatically correct and/or is difficult to read. Line 3 includes the assembly structure after accommodating housing, but the assembly structure seems to be randomly placed there. This same issue is present in Line 8.   

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1: a delivery element (generic placeholder) which is rotatable about a rotational axis (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites the phrase in particular of metal or metal alloy (two instances). It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional. 

Claim 2 recites the accommodating housing, which lacks antecedent basis. Claim 1 introduces an accommodating space, not an accommodating housing.

Claim 4 recites the phrase in particular thermally conductive paste or a thermally conductive pad. It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional. 

Claim 5 recites the phrase for example a printed circuit board. This is exemplary language. It is unclear whether what follows the phrase for example is a required claim feature or merely optional. Art will be applied as if what follows the phrase for example is optional. 

Claim 6 recites the phrase made for example of plastic. This is exemplary language. It is unclear whether what follows the phrase for example is a required claim feature or merely optional. Art will be applied as if what follows the phrase for example is optional. 

Claim 6 recites the phrase in particular a printed circuit board. It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional.

Claim 7 recites the electronics unit, which lacks antecedent basis. 

Claim 9 recites the phrase in particular an assembly structure. It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional.

Claim 10 recites the phrase in particular a cup-shaped accommodating space. It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional.

Claim 11 recites the phrase in particular of metal or metal alloy (two instances). It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional. 

Claim 14 recites the phrase in particular thermally conductive paste or a thermally conductive pad. It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional. 

Claim 16 recites the phrase in particular an annular gasket. It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional.

Claim 17 recites the phrase preferably fastened. It is unclear whether what follows the term preferably is a required claim feature or merely optional. Art will be applied as if what follows the term preferably is optional.

Claim 18 recites the phrase in particular the assembly structure. It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional.

Claim 18 recites the assembly structure, which lacks antecedent basis. No assembly structure has been introduced yet in the dependency tree of Claim 18. 

Claim 19 recites the phrase in particular the assembly structure. It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional.

Claim 19, Line 3 recites a motor space outlet. Does this refer to the same motor space outlet previously recited or is this a new outlet? Art will be applied under the interpretation that it refers to the same outlet. 

Claim 20 recites the phrase in particular towards a storage container. It is unclear whether what follows the phrase in particular is a required claim feature or merely optional. Art will be applied as if what follows the phrase in particular is optional.

Claim 23 recites the phrase for example tubular. This is exemplary language. It is unclear whether what follows the phrase for example is a required claim feature or merely optional. Art will be applied as if what follows the phrase for example is optional. 

Claims 3, 8, 12, 13, 15, 21, 22, and 24 are rejected by virtue of their dependence on one of the rejected Claims above. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 8, 10 – 12, 14 – 17, 20 – 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (hereafter “Kobayashi” – EP 3098382).

With regards to Claims 1 and 10:

Kobayashi discloses a pump array (Figure 1) comprising: an accommodating housing (car body CB1) which forms an accommodating space (accommodation portion BD1), in particular a cup-shaped accommodating space (Paragraph 56: “a surface on a radially inner side of the pump device accommodation portion BD1 has a cylindrical or substantially cylindrical shape”), with an end-facing wall (wall BD1c) and a circumferential wall (wall BD1a), and a pump insert (Figure 1) for arranging at least partially in the accommodating space (as seen in Figure 1), the pump insert comprising:

- a pump comprising a pump chamber (pump chamber 33) and a delivery element (inner rotor 61, outer rotor 62) which is rotatable about a rotational axis and which is arranged in the pump chamber (see Figure 1, Paragraph 39);

- an electric motor (motor 20) comprising a rotor (rotor 40), which is rotatable about the rotational axis, and a stator (stator 50); and

- a drive shaft (shaft 41) which is mounted such that it is rotatable about the rotational axis, wherein the rotor and the delivery element are connected via the drive shaft in such a way that rotating the rotor causes the delivery element to rotate (Paragraph 87).

With regards to Claims 2 and 11:

Kobayashi discloses the pump insert comprises an assembly structure (bus unit 80), made in particular of metal or a metal alloy (Paragraph 38: “pump body 31 is made of, for example, metal”, see same cross-hatching), using which the pump insert can be fastened to the accommodating housing (via flange 16, see Paragraph 60: “pump device 10 is coupled to the car body CB1 by a screw, via the housing flange portion 15 and the cover flange portion 19”) which is in particular made of metal or a metal alloy (accommodation housing is a car body, see Paragraph 14: “car body CB1 is not particularly limited, and therefore may be, for example, an automatic transmission”, an automatic transmission is made of metal). 

With regards to Claim 3:

Kobayashi discloses the pump insert comprises control electronics (circuit board 70) for controlling the electric motor (Paragraph 22), wherein a thermal bridge is formed between the control electronics and the assembly structure, via which heat can be transmitted from the control electronics to the assembly structure (see annotated Figure below, clip which connects board 70 and bus unit 80, and is functionally capable of transmitting heat).


    PNG
    media_image1.png
    174
    314
    media_image1.png
    Greyscale


With regards to Claim 4:

Kobayashi discloses a thermally conductive element (see clip mapped as the thermal bridge in annotated Figure above – all components are thermally conductive to some degree under broadest reasonable interpretation) is arranged between the control electronics and the assembly structure.

With regards to Claim 8:

Kobayashi discloses the drive shaft is supported on the assembly structure (via bearing 44, see Paragraph 24: “The counter-output side bearing 44 is held by a bus bar holder 81 of the bus bar unit 80”) such that it can rotate about the rotational axis.

With regards to Claim 12:

Kobayashi discloses a thermal bridge (housing 12, 13, which is made of metal, see Paragraph 17) is formed between the assembly structure and the accommodating housing, via which heat can be transmitted from the assembly structure to the accommodating housing (see Figure 1).

With regards to Claim 14:

Kobayashi discloses a thermally conductive element, in particular thermally conductive paste or a thermally conductive pad (housing 12, 13, which is made of metal, see Paragraph 17), is arranged between the assembly structure and the accommodating housing (see Figure 1).

With regards to Claim 15:

Kobayashi discloses a thermal bridge housing 12, 13, which is made of metal, see Paragraph 17) formed between an assembly structure (bus unit 80) of the pump insert and the accommodating housing, the assembly structure and a thermal bridge (see annotated Figure in rejection of Claim 3, clip which connects board 70 and bus unit 80, and is functionally capable of transmitting heat) is formed between the assembly structure and control electronics (circuit board 70) embodied to control the motor (Paragraph 22) are adjusted to each other such that the heat generated in the control electronics while the electric motor is in operation is or can be at least mostly discharged into the accommodating housing via the thermal bridge formed between the control electronics and the assembly structure , the assembly structure and the thermal bridge formed between the assembly structure and the accommodating housing (there is a continuous line of conduction available from the circuit board 70 to the accommodating housing CB1 to allow for transmission of heat if necessary). 

With regards to Claim 16:

Kobayashi discloses the assembly structure forms a cover which closes off the accommodating space (as seen in Figure 1, bus unit 80 forms a cover which covers space BD1), and/or a gasket, in particular an annular gasket (O-ring 93) which seals off the accommodating space from the outside is arranged between the assembly structure and the accommodating housing (as seen in Figure 1).

With regards to Claim 17:

Kobayashi discloses the assembly structure is flange-mounted to the accommodating housing (via flange 19 of cover 13), wherein the assembly structure is preferably fastened to the accommodating housing by means of at least one stud-bolt (see Figure 1, Paragraph 60: “pump device 10 is coupled to the car body CB1 by a screw, via the housing flange portion 15 and the cover flange portion 19”).

With regards to Claim 20:

Kobayashi discloses the accommodating housing comprises a discharge channel (outlet port OP, Figure 1) which emerges into the accommodating space and via which fluid can be discharged from the accommodating space, in particular towards a storage container (the storage container being the inside of the automatic transmission encompassed by CB1, see Paragraph 14).

With regards to Claim 21:

Kobayashi discloses the pump insert comprises an inlet (inlet 32a), which is embodied to feed fluid to the pump chamber, and/or an outlet (outlet 32b), which is adapted to discharge fluid from the pump chamber, on the side pointing towards the end-facing wall of the accommodating space (as seen in Figure 1, both the inlet and outlet face wall BD1c or accommodating space BD1).

With regards to Claim 22:

Kobayashi discloses the end-facing wall (wall BD1c) of the accommodating housing comprises a feed channel (inlet port IP), which is connected in fluid communication with the inlet, and a drainage channel (outlet port OP) which is connected in fluid communication with the outlet (as seen in Figure 1).

With regards to Claim 24:

Kobayashi discloses the accommodating space is sealed off in relation to the inlet and the outlet (via O-rings 38 and surfaces 34a and BD1b, see Figure 1).


Claims 1, 2, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (hereafter “Suzuki” – US 2014/0241917).

With regards to Claims 1 and 10:

Suzuki discloses a pump array (Figure 1) comprising: an accommodating housing (transmission 11) which forms an accommodating space (pump receptacle 12), in particular a cup-shaped accommodating space (Paragraph 35: “circular fitting”), with an end-facing wall (wall 12a) and a circumferential wall (wall 12b), and a pump insert (Figure 1) for arranging at least partially in the accommodating space (as seen in Figure 1), the pump insert comprising:

- a pump comprising a pump chamber (pump chamber 33) and a delivery element (pump rotor 36 including inner rotor 36b, outer rotor 36a) which is rotatable about a rotational axis and which is arranged in the pump chamber (see Figure 1, Paragraph 25);

- an electric motor (motor 17) comprising a rotor (rotor 22), which is rotatable about the rotational axis, and a stator (stator 21); and

- a drive shaft (shaft 25) which is mounted such that it is rotatable about the rotational axis, wherein the rotor and the delivery element are connected via the drive shaft in such a way that rotating the rotor causes the delivery element to rotate (Paragraph 25).

With regards to Claims 2 and 11:

Suzuki discloses the pump insert comprises an assembly structure (motor case 14), made in particular of metal or a metal alloy (Paragraph 18: “The motor case 14 is formed from a metal material (preferably steel”), using which the pump insert can be fastened to the accommodating housing (Paragraph 32: “The circuit case 16 and the flange 14c of the motor case 14 are fastened to the fixing surface 11a of the transmission by screws (not shown)”) which is in particular made of metal or a metal alloy (accommodation housing is a transmission, which is made of metal). 

With regards to Claim 13:

Suzuki discloses the assembly structure abuts the accommodating housing (as seen in Figure 1, motor case 14 abuts transmission 11, see also Paragraph 32 where the two are fastened together).


Claims 1, 10, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (hereafter “Sakata” – US 2012/0128513).

With regards to Claims 1 and 10:

Sakata discloses a pump array (Figure 1) comprising: an accommodating housing (transmission housing 3) which forms an accommodating space (recess portion 4), in particular a cup-shaped accommodating space (Paragraph 28: “bottomed circular hole opened at a rear thereof”), with an end-facing wall (as seen in Figure 1) and a circumferential wall (wall 4a), and a pump insert (Figure 1) for arranging at least partially in the accommodating space (as seen in Figure 1), the pump insert comprising:

- a pump comprising a pump chamber (pump chamber 8) and a delivery element (inner rotor 11, outer rotor 12) which is rotatable about a rotational axis and which is arranged in the pump chamber (see Figure 1, Paragraph 32);

- an electric motor (motor 2) comprising a rotor (rotor 13), which is rotatable about the rotational axis, and a stator (stator 14); and

- a drive shaft (shaft 12) which is mounted such that it is rotatable about the rotational axis, wherein the rotor and the delivery element are connected via the drive shaft in such a way that rotating the rotor causes the delivery element to rotate (Paragraph 32).

With regards to Claim 25:

Sakata discloses the stator forms at least a part of the outer circumference or the outer side of the pump insert and/or delineates the accommodating space (as seen in Figure 1, stator 14 forms an outer side of the pump insert and abuts circumferential wall 4a).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (hereafter “Kobayashi” – EP 3098382) in view of Ostrohov et al. (hereafter “Ostrohov” – DE 102019130719).

With regards to Claim 4:

Kobayashi does not explicitly disclose a thermally conductive element, in particular thermally conductive paste or a thermally conductive pad, is arranged between the control electronics and the assembly structure. Ostrohov (Figure 2) teaches a similar pump as Kobayashi including a rotor (24), stator (22), a circuit board (20a), and an assembly structure (28) which is “preferably a metal element” (see English translation). Ostrohov further teaches that a thermally conductive element, in particular thermally conductive paste or a thermally conductive pad, is arranged between the control electronics and the assembly structure (see English translation: “the circuit board 20a thermally with the heat conducting element 28 coupled, for example via between the heat conducting element 28 and the circuit board 20a arranged tracks of thermal paste”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Ostrohov, it would have been obvious to one of ordinary skill in the art to modify the system of Kobayashi by placing a thermal paste between the circuit board of Kobayashi and the bus unit in order to facilitate heat transfer away from the board and ensure the board does not overheat.

With regards to Claim 5:

The Kobayashi modification of Claim 4 above teaches the control electronics are arranged at least partially on a carrier (circuit board 70, Figure 1 of Kobayashi), for example a printed circuit board, wherein in the region of (each of) one or more components of the control electronics, a thermally conductive element (thermal paste, see English translation of Ostrohov: “see English translation: “the circuit board 20a thermally with the heat conducting element 28 coupled, for example via between the heat conducting element 28 and the circuit board 20a arranged tracks of thermal paste”) is arranged between the component and the assembly structure and/or one or more thermally conductive elements are arranged between the carrier and the assembly structure.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (hereafter “Kobayashi” – EP 3098382) in view of Irie et al. (hereafter “Irie” – US 10077781).

With regards to Claim 6:

Kobayashi discloses control electronics (circuit board 70) for controlling the electric motor (Paragraph 22), but does not explicitly disclose an electronics housing, made for example of plastic, which is fastened to the assembly structure and in which the control electronics for the electric motor are arranged, wherein the electronics housing comprises one or more hold-down elements which press a carrier, in particular a printed circuit board, on which the control electronics are at least partially arranged, against or onto the assembly structure. Irie (Figure 7) teaches a circuit board (circuit substrate 60) partially arranged onto an assembly structure (stator case 50) which is metal of metal (Col. 14, Line 35: “a stator case 50, is formed of, for example, an iron or steel cylindrical member”). Irie goes on to teach an electronics housing (circuit case member 51), made of plastic (Col. 14, Line 50: “The circuit case member 51 is formed of a flexible plastic material”) which is fastened to the assembly structure (via engaging pieces 51b, 50c) and in which the control electronics for the electric motor are arranged, wherein the electronics housing comprises one or more hold-down elements (substrate fixing portions 52) which press (as seen in Figure 7 and described in Col. 15, Lines 8+) the circuit board (60), on which the control electronics are at least partially arranged, against or onto the assembly structure (as seen in Figure 7). Irie teaches that making the electronics housing and hold-down out of plastic prevents the circuit component from being damaged by heat (Col. 2, Lines 14+). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Kobayashi by making the cover (13) of plastic and adding hold-downs extending from the cover to the circuit board, thereby reducing heat damage to the circuit board from the motor operation. 

With regards to Claim 7:

Kobayashi is silent to the physical connection between the circuit board and the stator and thus does not explicitly disclose the assembly structure comprises at least one passage through which at least one contact element extends which electrically contacts the electronics unit and at least one coil of the stator. Irie teaches a circuit board (60) and a stator coil (6b). Irie further teaches a passage that includes at least one contact element (connector 6c) which electrically contacts the circuit board and at least one coil of the stator (as seen in Figure 7). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Irie, it would have been obvious to one of ordinary skill in the art to modify the system of Kobayashi by including a connecting pin connecting the circuit board to the stator coil in order to send instructions from the circuit board to the motor. 


Claims 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (hereafter “Kobayashi” – EP 3098382) in view of Yang et al. (hereafter “Yang” – WO 2019/001200).

With regards to Claims 9 and 18:

Kobayashi does not explicitly disclose the pump insert, in particular an assembly structure, comprises a motor space outlet which connects a motor space, which is surrounded by the stator on the circumferential side, in fluid communication with the outer side of the pump insert and/or emerges onto the outer side. Yang (Figure 3) teaches an oil pump with a rotor (242), stator (241), and motor housing (220). Yang further teaches that, separate from the pump inlet/outlet, the motor housing has a motor space outlet which connects a motor space, which is surrounded by the stator on the circumferential side, in fluid communication with the outer side of the pump and/or emerges onto the outer side (see annotated Figure below). Yang teaches that this cools the motor without requiring a change in working fluid flowing to the pumping element. This “flowing oil simultaneously provides heat dissipation and lubrication for the moving parts, ensuring stable operation of the motor assembly” (see English translation). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods to yield predictable results. In this case, adding a motor outlet hole to the assembly structure of Kobayashi would have been obvious to one of ordinary skill in the art to allow a cooling fluid to exit/enter the motor space and cool the motor, thereby ensuring stable operation of the motor. 


    PNG
    media_image2.png
    444
    676
    media_image2.png
    Greyscale


With regards to Claim 19:

The Kobayashi modification of Claim 18 teaches the motor space outlet is arranged laterally on the pump insert, or the motor space outlet emerges onto the outer side of the pump insert, in particular the assembly structure via a motor space outlet opening pointed towards the circumferential wall (as seen in annotated Figure above, motor space outlet arranged on circumferential side of pump insert).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (hereafter “Kobayashi” – EP 3098382) in view of Sakata et al. (hereafter “Sakata” – US 2012/0128513).

With regards to Claim 23:

Kobayashi does not explicitly disclose a connecting element which is for example tubular and which is arranged between the feed channel and the inlet and connects them in fluid communication, and/or a connecting element which is for example tubular and which is arranged between the drainage channel and the outlet. Sakata (Figure 1) teaches a similar electric oil pump system including a drainage channel in an accommodating space (4), and an outlet (25) of the pump (1). Sakata further teaches a connecting element (26) which is for example tubular and which is arranged between the drainage channel and the outlet (as seen in Figure 1). This tubular connecting element would aid in directing the flow of pumped fluid to the drainage channel and may reduce leakage. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Kobayashi by adding a connecting element between the drainage channel and the outlet of the pump in order to yield the predictable result of facilitating direction of fluid to the drainage channel. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Magai et al. (JP 2011094553) – see Figure 3, pump insert into mounting hole 14 of transmission 2, the pump insert having an electric motor 32 and an inlet/outlet 111, 112 facing an inner wall of the transmission mounting hole. 

Hyodo (US 2014/0054991) – see Figure 1, see Figure 3, pump insert into pump housing hole 42 of transmission 41, the pump insert having an electric motor 9 and an inlet/outlet 20, 19 facing an inner wall of the transmission mounting hole.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, July 26, 2022